Order, Supreme Court, New York County (Ira Gammerman, J.), entered August 14, 1996, which, inter alia, granted defendant Skandinaviska Enskilda Banken’s motion to dismiss the complaint, unanimously affirmed, without costs.
Upon consideration of the factors set forth in Islamic Republic of Iran v Pahlavi (62 NY2d 474, 479, cert denied 469 US 1108), the complaint should be dismissed on the ground of forum non conveniens. We do not reach the issue of piercing the corporate veil, but were we to do so, we would grant plaintiffs further disclosure on that issue (see, Cerchia v V.A. Mesa, Inc., 191 AD2d 377). Concur—Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ.